Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of sub-group (1) from Group A (one or more
of protein A, protein G, protein A/G, or protein L (claim 57)) and sub-group (1) from
Group B (one or more of protein A, protein G, protein A/G, or protein L (claim 59)) in the
reply filed on 1/21/2022 is acknowledged.
Claims 18, 20-27, 58, and 60 are withdrawn. Claims 1-17, 28-55, and 66-73 are
cancelled. 

Claim Interpretation
The 112 6th paragraph interpretation of claim 56 is withdrawn in view of Applicant’s arguments. 

Claim Rejections - 35 USC § 112
The 112(b) rejections of claims 56, 57, 59, 61-65, and 74 are withdrawn in view of Applicant’s arguments and amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56, 57, and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of U.S. Patent No.10,656,123. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘123 claims the sensor that is made by the instant invention.
Patent ‘123 claims:
1.	A sensor comprising:
a piezoelectric base;
a plurality of surface-associated compositions that are stably associated with the piezoelectric base; and
a plurality of crosslinking compositions that are configured to crosslink one or more surface-associated compositions when an analyte binds to an analyte binding domain of a crosslinking composition. 
5.	The sensor according to claim 1, wherein the surface-associated compositions comprise one or more of: protein A, protein G, protein A/G, or protein L. 
7.	The sensor according to claim 1, wherein the crosslinking compositions comprise one or more of: protein A, protein G, protein A/G, or protein L. 
Patent ‘123 differs from the instant invention in not claiming a method for making
the claimed sensor by depositing a plurality of surface-associated compositions and
crosslinking compositions on a piezoelectric base.
However, the sensor in patent ‘123 comprises a piezoelectric base on which a
plurality of surface-associated compositions and crosslinking compositions are
deposited and thus makes obvious to one of ordinary skill in the art the instant method
because the instant method also entails exactly just depositing a plurality of surface-
associated compositions and crosslinking compositions on a piezoelectric base. 
	In response to this rejection, Applicants argue that the pending claims differ from the sensor of patent ‘123 because they specify that a plurality of surface associated compositions is deposited on the piezoelectric base, and that the plurality of crosslinking compositions are deposited on top of the surface associated compositions. This is different from the Examiner’s asserted “exactly just depositing a plurality of surface-
associated compositions and crosslinking compositions on a piezoelectric base”. 
	Applicant’s argument have been considered but are not convincing. Claim 1 of patent ‘123 recites: 
“a plurality of surface-associated compositions that are stably associated with the piezoelectric base”. 
This reads on the result of the first step of instant claim 56 – “depositing a plurality of surface associated compositions on a piezoelectric base, wherein the plurality of surface associated compositions adapted to stably associate with the piezoelectric base”. 
Claim 1 of patent ‘123 recites: 
“a plurality of crosslinking compositions that are configured to crosslink one or more surface-associated compositions when an analyte binds to an analyte binding domain of a crosslinking composition”
This reads on the result of the second step of instant claim 56 – “ depositing a plurality of crosslinking compositions on top of the surface-associated compositions”. In patent ‘123 the plurality of crosslinking compositions are deposited on the surface associated compositions. 
The sensor of patent ‘123 makes obvious the instant method because the way the layer of reagents are situated on the piezoelectric base reads on the steps of the instant method - applying the surface-associated compositions on the piezoelectric base and then applying the crosslinking compositions on top of the surface-associated compositions. 

Allowable Subject Matter
Claims 61-65, and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 61-65 and 74 are free of the prior art because the prior art does not teach a method with the specific limitation recited in claims 61-65 and 74. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677                                                                                                                                                                                                        



11/23/2022